Citation Nr: 0328426	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  There is a custodian acting as the current 
appellant in this case, although the appeal started prior to 
assignment of the custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD). 

While the issue listed on the title page is the only one 
fully developed for appellate review, it is not clear that 
this is the issue for which consideration is desired.  There 
are, in various stages of development, issues of service 
connection for seizures, and for a psychosis (which was 
previously denied by unappealed rating decision).  Attempts 
to obtain a history of stressful events from the veteran have 
gone without response.  As part of the remand development, 
the appellant, veteran, and representative will be offered an 
opportunity to identify which issue(s) is properly for 
consideration.


REMAND

As noted above, it is unclear whether PTSD is the disorder 
for which service connection is actually sought.  If so, 
there is no evidence of a diagnosis on file, nor are there 
any stressful events supporting the diagnosis of record.  The 
appellant, veteran, and representative are notified that, to 
proceed on this issue, stressor information should be 
provided for verification.

Further, if it is concluded by the parties that they do not 
desire to pursue a PTSD claim, but seek service connection 
for some other pathology, either seizures or a psychosis or 
both, such specific claim should be set forth with the RO and 
the PTSD claim should be withdrawn.  If it is desired that 
all claims go forward, that too should be clearly set forth.

Once the issue or issues is fully determined, the RO should 
undertake to provide notice as to evidentiary development, 
legal standards (for instance new and material evidence as 
appropriate) and otherwise undertake development of the 
claim.

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant or veteran have been provided the proper 
information under the VCAA as to which party is responsible 
for obtaining which evidence.  Upon remand, the RO should 
ensure that the appellant and veteran have received all 
required notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.	The veteran, appellant, and representative 
should be contacted to clarify whether they 
desire claims of service connection for 
PTSD, seizures, and/or a psychosis (with 
consideration of new and material evidence 
as needed).  If they desire to pursue a 
claim of PTSD, the veteran should be 
requested to provide specific information, 
if possible, regarding his exposure to 
stressors in service.  If possible, the 
veteran should provide specific dates for 
particular events noted by him to have 
caused stress, and should confirm the unit 
to which he was assigned during each such 
event; the veteran should provide the names 
of soldiers he witnessed being killed or 
wounded, if any, the units of those 
involved, and the dates, places, and 
circumstances of any deaths or injuries.  
The veteran should be advised that this 
information is necessary in order to obtain 
supportive evidence of stressful events, 
and that he must be as specific as 
possible, as an adequate search for 
verifying information cannot properly be 
conducted without the requested details.

It there is a desire to pursue claims for 
seizures or a psychosis, then the RO should 
review the claims folder regarding the 
status of such claims.  Specifically, as 
needed statements of the case might be 
issued, substantive appeals requested, or 
whatever steps are needed to allow 
consideration of the indicated claims.

2.	As to the PTSD, if a summary of stressors 
is submitted by the veteran, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, to 
include information from his personnel 
records, should be sent to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150- 3197 or other appropriate 
source.  That agency should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, including operational orders and 
other pertinent reports pertaining to the 
veteran's units.  (Of course this need not 
be done if PTSD does not remain an issue 
for which consideration is desired.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003) and other applicable legal criteria, 
are complied with and satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, to include 
a VA examination if warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant, veteran, and the representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



